Citation Nr: 1442825	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of both upper and lower extremities, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

3.  Entitlement to service connection for a disability manifested by vision impairment, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

4.  Entitlement to a higher initial disability rating for diabetes mellitus with erectile dysfunction, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision that, in pertinent part, denied service connection for hypertension, for peripheral neuropathy of both upper and lower extremities, for vision impairment, and for diabetes mellitus.  The Veteran timely appealed.

In August 2011, the Veteran testified during a hearing before the undersigned at the RO.  In April 2012, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2013, VA's Appeals Management Center (AMC) granted service connection for diabetes mellitus with erectile dysfunction evaluated as 10 percent disabling effective January 25, 2005.  

The Board notes that additional VA records from the CAPRI (Compensation and Pension Records Interchange) system were uploaded to the Veteran's electronic claims file after the issuance of the latest SSOC.  Generally, the Board is not allowed to consider additional evidence without having to remand the case to the agency of local jurisdiction (AOJ) for initial consideration, and without having to obtain the Veteran's waiver.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, a remand or waiver of AOJ consideration is not necessary as the records concern psychiatric treatment and are not pertinent to the issue decided herein.

The issues of service connection for hypertension, for a disability manifested by vision impairment, and for a higher initial disability rating for service-connected diabetes mellitus with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Peripheral neuropathy of both upper and lower extremities was not present during active service, and is not otherwise related to service; nor is it due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of both upper and lower extremities was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examination in connection with the claim decided on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge identified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including an examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Regarding the Veteran's claim for service connection for peripheral neuropathy of both upper and lower extremities, there is no current diagnosis of the disability.  Service treatment records show no complaints of numbness or tingling, or peripheral neuropathy.  Thus, the evidence of record weighs against a finding that peripheral neuropathy was present during active service.

Moreover, the Veteran reported the onset of peripheral neuropathy of each upper and lower extremity many years after his last exposure to herbicides in Vietnam; and that the disability has persisted.  By definition, the Veteran's claimed peripheral neuropathy of each upper and lower extremity is not an acute or subacute peripheral neuropathy.  There is no competent evidence suggesting that he developed such disability.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. 78 Fed. Reg. 54736 (Sept. 6, 2013). VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Id. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id.  In this case, the evidence does not show that peripheral neuropathy manifested within one year after the date of last exposure to herbicides.  As such, the Veteran is not entitled to presumptive service connection.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the evidence reflects no current disability of peripheral neuropathy of any extremity. 

Here, the Veteran asserts that his peripheral neuropathy of both upper and lower extremities is secondary to his service-connected diabetes mellitus with erectile dysfunction.  Records show that he was diagnosed with diabetes mellitus in 2002 (see May 2012 VA eye examination).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

As a preliminary matter, the Board notes that the Veteran has suffered a below-the-knee amputation of his left leg, which is not service-connected.

In August 2011, the Veteran testified that he had been treated for nerve damage on all four extremities.  

During a podiatry consultation in February 2011, the Veteran reported neuropathy.  Clinical evaluation revealed good tactile and positional sensations on the right, and diminished vibrational sensations proximal to the lower leg on the right foot.  The Veteran also complained of numbness and paresthesia symptoms on the right, with phantom symptoms on the left.  The assessment was diabetes with neuropathy symptoms.
 
The report of a May 2012 VA examination reflects a diagnosis of lumbar radiculopathy.  The Veteran's medical history reflects chronic low back pain radiating to right leg; and that the Veteran underwent lumbar disc surgery in 2009, and his symptoms improved, though he still had some right lower extremity tingling below his knee.  The examiner noted mild, incomplete paralysis of the sciatic nerve of the right leg, secondary to lumbar degenerative disc disease status-post surgery of L5-S1.  The examiner also noted that the Veteran had Raynaud's syndrome in both hands, which at times turned white and became numb.  The examiner indicated that the Veteran's below-the-knee amputation on the left was secondary to trauma.  In addition, the examiner concluded that there was no diabetic peripheral neuropathy, and no peripheral neuropathy related to or aggravated by diabetes mellitus.   

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds the May 2012 VA examiner's opinion to be more probative than the February 2011 clinical assessment which only noted neuropathy symptoms.  The May 2012 examiner reviewed the Veteran's claims file and completed a comprehensive examination, but did not diagnose peripheral neuropathy of each upper and lower extremity.  The report of the May 2012 examination weighs against a finding of current peripheral neuropathy of both upper and lower extremities.  In this regard, the Board finds the May 2012 VA examination report is factually accurate, fully articulated, and contains sound reasoning; it is afforded significant probative value.  

The Board has considered the Veteran's testimony regarding peripheral neuropathy of both upper and lower extremities as being among his current disabilities.  However, while the Veteran is competent to report symptoms he experiences, he is not competent to diagnose peripheral neuropathy which is beyond the capability of a lay person to observe.  

Moreover, there is no medical evidence that any claimed peripheral neuropathy is in any way related to active service or to a service-connected disability.  Hence, a basis for compensation is not established.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for peripheral neuropathy of each upper and lower extremity.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of both upper and lower extremities is denied.



REMAND

Hypertension 

The Veteran seeks service connection for hypertension and has asserted that the claimed disability is secondary to his service-connected diabetes mellitus with erectile dysfunction.  Records show that he was diagnosed with diabetes mellitus in 2002 (see May 2012 VA eye examination).

Service treatment records do not reflect any findings or complaints of elevated blood pressure or hypertension.

The post-service records show a diagnosis of essential hypertension more than one year after the Veteran's service discharge.  The Veteran reported being on medications since approximately 2003, and that control of his blood pressure varied.

VA treatment records show an assessment of history of renal failure, currently improved, in April 2012.

A May 2012 VA examiner opined that the Veteran's hypertension was not related to active service; nor was it related to or aggravated by his diabetes mellitus.  The examiner reasoned that the Veteran had normal renal function.

In March 2013, a VA physician indicated that the Veteran's diabetes mellitus was managed by restricted diet; and that the Veteran was prescribed oral hypoglycemic agents.  The physician opined that the Veteran's hypertension was at least as likely as not (at least a 50 percent probability) due to diabetes mellitus.  The physician also opined that it was at least as likely as not that the Veteran's diabetes mellitus permanently aggravated (beyond natural progress) the Veteran's hypertension. 

With regard to the Veteran's claim for secondary service connection, the Board finds that neither the May 2012 examiner nor the March 2013 physician provided an adequate rationale for the opinion as to whether the Veteran's hypertension is aggravated by the service-connected diabetes mellitus with erectile dysfunction.  Hence, the Board cannot resolve this matter without further medical clarification.

Vision Impairment 

The Veteran seeks service connection for a disability manifested by vision impairment, and has asserted that the claimed disability is secondary to his service-connected diabetes mellitus with erectile dysfunction. In August 2011, the Veteran testified that he could not read any more; and that he used to have better than 20/20 vision, but now his vision became blurry.

Service treatment records show no complaints of vision problems.  

VA treatment records, dated in December 2011, show assessments of cataracts, left eye greater than right; and refractive error.

The report of a May 2012 VA eye examination reflects that the Veteran has no significant ocular history. The examiner noted that the Veteran was presbyopic.

The report of a May 2012 VA diabetes mellitus examination reflects no complications, such as diabetic retinopathy.

Congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  However, such disability can be service-connected if subject to a superimposed injury or disease.

Given findings of both cataracts and refractive error post-service, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Higher Initial Disability Rating

In January 2013, the AMC granted service connection for diabetes mellitus with erectile dysfunction; and assigned a 10 percent disability evaluation, effective January 25, 2005.  Correspondence submitted by the Veteran's representative in March 2013 has been accepted by the Board as a notice of disagreement (NOD) with the initial rating.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial rating for diabetes mellitus with erectile dysfunction.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The May 2012 VA hypertension examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:  

(a)  Whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service, to include as a result of presumed exposure to herbicides.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that hypertension is due to diabetes mellitus with erectile dysfunction.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus with erectile dysfunction aggravated (i.e., increased in severity) the hypertension beyond the natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus with erectile dysfunction.  The examiner should explain the significance of the presence or absence of renal disease in providing the opinion.  The examiner's attention is directed to VA treatment records indicating there is a history of renal failure.  See e.g., VA treatment record dated in April 2012.  Please provide a complete explanation for the opinion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

2.  The May 2012 VA eye examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum identifying any current disability manifested by vision loss, including cataracts; and expressing an opinion as to:  

(a)  Whether it is at least as likely as not (50 percent probability or more) that a disorder manifested by vision impairment, including cataracts, either had its onset in active service or is otherwise related to active service.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that a disorder manifested by vision impairment, including cataracts, is due to diabetes mellitus with erectile dysfunction.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus with erectile dysfunction aggravated (i.e., increased in severity) a disorder manifested by vision impairment, including cataracts, beyond the natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability manifested by vision impairment found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus with erectile dysfunction.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to a VA treatment record dated in December 2011 diagnosing cataracts, incipient lens changes noted, left eye greater than right.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

3.  Issue a SOC with regard to the initial rating assigned for diabetes mellitus with erectile dysfunction.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims (service connection for hypertension and a disability manifested by vision impairment) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


